I agree that the appeal should be dismissed but do not concur in all that is said in either the majority or minority opinions. It is my view that it is the duty of a guardian of a minor and the attorney regularly employed in an action pending at the time the minor reaches majority to continue to protect the minor's interests, until their respective powers to act in the premises are expressly revoked by the minor on reaching majority. On this point I think the better authorities and sounder reasons are with Justice Adair in his separate opinion, and I further agree with Justice Adair that if attorney Irvine *Page 323 
ceased to be the attorney of the plaintiff at the very moment the minor reached majority, then the notice of appeal was ineffective for any purpose and that the appeal is not regularly before us, and any judgment rendered in the matter decides nothing. (Mitchell v. Banking Corporation, 81 Mont. 459,264 P. 127.)
Rehearing denied April 27, 1943.